DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 depends on claim 1 and recites the broad recitation “at least one of a width, a length, or a number of the plurality of first contact pads is different from at least one of a width, a length, or a number of the plurality of second contact pads”, and the claim also recites “a number of the plurality of first contact pads solder-connected to each of the plurality of wiring members is different from a number of the plurality of second contact pads solder-connected to each of the plurality of wiring members” in lines 35-37 of claim 1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 depends on claim 1 and recites the broad recitation “at least one of a width, a length, or a number of the plurality of first contact pads is different from at least one of a width, a length, or a number of the plurality of second contact pads”, and the claim also recites “a number of the plurality of first contact pads solder-connected to each of the plurality of wiring members is different from a number of the plurality of second contact pads solder-connected to each of the plurality of wiring members” in lines 35-37 of claim 1. 
Therefore claim 9 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 9, 12-13, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2010/0000602) in view of Nakatani (US 2012/0055548).
Regarding claim 1, Gray et al. discloses a solar cell module (figs. 1A-B) comprising a plurality of solar cells (10 in fig. 1A, 10A and 10B in fig. 1B) and a plurality of wiring members (see tabs 22 in fig. 1B, also see figs. 2B, 3, 5A-B) interconnecting adjacent solar cells among the plurality of solar cells (10, see figs. 1A-1B); wherein each of the plurality of solar cells comprises:
a semiconductor substrate (or doped substrate/wafer 12, fig. 1B) with a plurality of conductors on its top and bottom faces/surfaces (14A and 14B, see [0043] and [0069-0072]),
a front electrode (see conductors on top surface 14A shown in fig. 2B) disposed on a front surface (14A) of the semiconductor substrate (12, see figs. 1B and 2B, also see figs. 3-10 and 12), and comprising
a plurality of finger electrodes (18, [0045]) arranged in a first direction (or the horizontal direction of the figures or up and down the page, see figs. 2B, also see figs. 3-10), and 
a plurality of first contact pads (32, fig. 2B, also see figs. 3-10) forming a plurality of discontinuous busbars (20, fig. 2B, [0045]) each arranging in a second direction (or vertical direction of the figures, or right to left of the page) crossing the first direction (see fig. 2B);
a back electrode (see fig. 2A) disposed on a back surface (or bottom surface 14B) of the semiconductor substrate, and comprising 
a conductive material covering bottom surface (26), and 
a second contact pad (or bottom contact 28 shaped to correspond with the shape of a metal strip 24, see fig. 2A, [0044]).
Gray et al. discloses a number of wiring members to be 7 in fig. 1A, 20 in fig. 1B, 19 in fig. 2B, and 15 in fig. 4A, and extend in the second direction (e.g. direction of the busbars 20) and electrically connected the front electrode of a first solar cell to the back electrode of a second solar cell that is adjacent to the first solar cell among the plurality of the solar cells (see figs. 1A-B). It is noted that 7, 20, 19 and 15 are right within the claimed range of 6 to 33.
Gray et al. disclose using the pads to form discontinuous busbar (see figs. 2B and 3-10, [0013]), or busbars are pads. Gray et al. also discloses having the bottom contact (28) embodied by one or more small pads ([0044]). Gray et al. does not explicitly disclose the back electrode having a configuration to comprise a plurality of second finger electrodes covering the bottom surface and arranged in the first direction and a plurality of second pads arranged in the second direction; nor do they teach a number of the plurality of first contact pads connected to each of the plurality wiring members is different from a number of the plurality of second contact pads connected to each of the plurality of wiring members. 
Nakatani et al. discloses a solar cell having a back electrode (9, Fig. 1-3, [0028]) comprising a plurality of finger electrodes (10) arranged in a first direction (or the direction of the first/front finger electrodes 6, see Figs. 1-2 and 1-3) to cover the bottom surface of the solar cell (see Fig. 1-3), and a plurality of busbars (11, Fig. 1-3, [0049], [0053-0054]) arranged in a second direction (or the direction crossing the first direction, see Figs. 1-2 and 1-3); wherein each back busbar (11) is aligned to the corresponding front busbar of the front electrode (see Figs. 1-2 and 1-3). Nakatani et al. teaches such back electrode would provide extract the electricity generated by the semiconductor substrate and reflect incident light ([0049]), allow a surface field layer to be formed to suppress the recombination rate thereby increasing the conversion efficiency (see [0069]), and allow the solar cell to be produced inexpensively to have excellent photoelectric conversion efficiency and durability ([0008]). It is noted that the (back) busbars of Nakatani et al. correspond to the claimed plurality of second contact pads arranged in the second direction.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Gray et al. by using a back electrode having a configuration to comprise a plurality of finger electrodes arranged in the first direction to cover the bottom surface of the solar cell and a plurality of second contact pads (or busbars) arranging in the second direction such that each second contact pad (or busbar) is aligned to the corresponding front busbar as taught by Nakatani et al.; because Gray et al. explicitly suggests having the conductive material (26) covering the bottom surface of the solar cell and the bottom contact (28) embodied by one or more pads corresponding to the wiring members (or tabs 22 via the metallic strip, see [0044]), and Nakatani et al. teaches such back electrode would extract the electricity generated by the semiconductor substrate and reflect incident light ([0049]), allow a surface field layer to be formed to suppress the recombination rate thereby increasing the conversion efficiency (see [0069]), and allow the solar cell to be produced inexpensively to have excellent photoelectric conversion efficiency and durability ([0008]). In such modification, the number of the second contact pads (or the bottom/back busbars) corresponds to the number of the wiring members, or the number of the second contact pads connected to each wiring member is one, and the number of the first contact pads (32) connected to each wiring member is more than one (see figs. 2B, 3, also see figs. 4-10). Therefore, the number of the plurality of first contact pads (32) connected to each of the plurality of wiring member is different from a number of the plurality of second contact pads (or bottom/back busbars) connected to each of the plurality of wiring members.
Gray et al. teaches soldering the wiring members (or tabs 22) to the pads to physically and electrically connect each wiring member (22) to the corresponding pads (32, [0049] and [0081]). Recitations of how to connect the pads to the wiring members such solder-connected are directed to product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Regardless how the pads are connected to the wiring members such as soldering, welding or using adhesive, in the end the pads are still connected to the wiring members.

Regarding claim 3, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. also teaches the contact pads (32) are arranged at the crossing points of the plurality of wiring members (22) and the plurality of finger electrodes (18, see fig. 2B). 

Regarding claim 4, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. discloses the wiring members are arranging in the second direction (or the direction along the busbars 20, see figs. 2B and 3) and the contact pads (32) are arranged at the crossing points of the plurality of wiring members (22) and the plurality of finger electrodes (18, see fig. 2B). As such, the second contact pads (or bottom/back busbars) are arranged at crossing points of the plurality of wiring members and the plurality of second finger electrodes. 

Regarding claim 9, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein the number of the plurality of the first contact pads is different from the number of the plurality of second contact pads (see claim 1 above).

Regarding claim 12, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. also teaches including a plurality of connection electrodes (18P) configured to electrically connect the plurality of pads (32) with the plurality of finger electrodes (18) in a direction of the wiring members (or tabs 22, see figs. 4A-B and 5A-B).

Regarding claim 13, modified Gray et al. discloses a solar cell module in claim 12 above, wherein Gray et al. also shows the width of connection electrodes (18P) is equal to the width of finger electrodes (18) and less than the width of contact pads (32, see figs. 4A-B and 5A-B, 6-9, 10B-C).

Regarding claim 21, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. discloses the solar cell comprising an emitter layer (or N-type material described in [0071]) on the front surface (14A) of the semiconductor substrate (or the P-type string ribbon wafer described in [0071]) and connected to the front electrode comprising the plurality of first finger electrodes and the plurality of first contact pads (see fig. 2B).
Gray et al. does not disclose a surface field layer disposed on the back surface of the semiconductor substrate and connected to the plurality of second finger electrodes and the plurality of second contact pads, wherein the surface field layer comprises a plurality of local surface fields that are locally formed  at the plurality of second finger electrodes on the back surface of the semiconductor substrate.
Nakatani discloses including a surface field layer (BSF 12, figs. 1-1 and 2-5, [0054]) disposed on a second surface (or the back surface) of the semiconductor substrate of a solar cell (see figs. 1-1, 1-3, 2-5) and connected to the second electrode (or the back electrode) on the second side of the semiconductor substrate (see figs. 1-1, 1-3 and 2-5), wherein the surface field layer (12) being formed locally at the plurality of the second finger electrodes (or the finger electrodes 10 of the back surface) on the second surface (e.g. the back or rear surface) of the semiconductor substrate (see figs. 1-1, 1-3 and 2-5). As such, there are a plurality of local surface fields, because there are a plurality of second finger electrodes (see figs. 1-1, 1-3 and 2-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Gray et al. in claim 1 above by incorporating a back surface field layer as taught by Nakatani on the back surface of the semiconductor substrate connected to the back electrode comprising the plurality of second finger electrodes and the plurality of second contact pads  (or back/bottom busbars), because Nakatani teaches such back surface field would suppress the recombination rate of the photogenerated carriers thereby increasing the conversion efficiency of the solar cell ([0069]).
Regarding claim 22, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. teaches a plurality of connection electrodes (18P) that each interconnecting the plurality of contact pads (32) in the second direction (see fig. 4A).

Regarding claim 23, modified Gray et al. discloses a solar cell module as in claim 22 above, wherein Nakatani teaches the back electrode comprising a plurality of busbars (or large contact pads).
Modified Gray et al. does not disclose the busbars of the back electrode comprising a plurality of second contact pads (or smaller contact pads) interconnected in the second direction by a plurality of second connection electrodes.
However, Gray et al. teaches a busbar (20, fig. 2B) is formed by a plurality of pads (32) interconnected in the second direction by a plurality of connection electrodes (18P, fig. 2B, Summary of The Invention). Gray et al. teaches such busbar would mitigating efficiency losses that could be caused by breaking bonds between a wiring member (or a tab) and the busbar ([0038]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Gray et al. in claim 1 above by using the busbars comprising a plurality of second contact pads (or smaller contact pads) interconnected by a plurality of second connection electrodes as taught by Gray in place of the busbars (or the large contact pads) of the back electrode, because Gray et al. teaches such configuration of the busbars would mitigating efficiency losses that could be caused by breaking bonds between the wiring members and the busbars. 

Regarding claims 24 and 25, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. teaches the finger electrodes are patterned to have a disconnected portion, wherein the disconnected portion is arranged between the plurality of pad finger electrodes (18P, see fig. 10A), or between the wiring members when the wiring members (or tabs 22) covering the pad finger electrodes (18P, see figs. 4A-B and 5A-B).

Regarding claim 26, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Nakatani discloses the front busbars (7) aligned or coincide with the back busbars (11, see figs. 1-2 and 1-3). Therefore, in modified Gray et al., the positions of the plurality of first connection electrodes (connecting the first plurality pads forming the front busbar) and the positions of the plurality of second connection electrodes (connecting the second plurality pads forming the back busbars) coincide with each other with the semiconductor substrate interposed therebetween.
Claims 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gray et al. (US 2010/0000602) as applied to claim 1 above, and further view Hamaguchi et al. (WO 2013/069425 having an English version of US 2014/0251409).
Regarding claims 2 and 5, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. discloses using pads (32) to form a discontinuous busbar (20, see fig. 2B).
Modified Gray et al. does not teach the first contact pads comprising an auxiliary pad having a first size, and an extension pad having a second size that is larger than the first size of the auxiliary pad.
Hamaguchi et al. discloses a busbar or (bus electrode or collecting electrode 41 in Fig. 9-1, or 42 in Fig. 9-2, [0002], [0110-0120]) of an island-like manner that is formed by a plurality of pads, which comprise an auxiliary pad (or the middle/inner pad) having a first size and an extension pad (or the outer pad) having a second size that is larger than the first size of the auxiliary pad (or middle/inner pad) for the front/top electrode (see figs. 9-1 and 9-2, [0110-0120]). Hamaguchi et al. also teaches such busbar of an island-like manner is also used for the back electrode (see [0065-0067]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Gray et al. by using the island-like manner busbars (or bus electrodes or collecting electrodes) each comprising an auxiliary pad (or middle/inner pad) having a first size and an extension pad (or outermost pad) having a second size that is greater than the first size of the auxiliary pad for both the front and the back electrode as taught by Hamaguchi et al., because Hamaguchi et al. teaches such busbar would reduce the material for forming the busbars (or collecting electrodes) and provide particularly effective adhesion between the wiring members and the surface of the solar cell by suppressing the separation of the wiring members from the end portion due to the difference in thermal expansion with respect to the solar cell ([0024] and [0119-0120]).

Regarding claim 6, modified Gray et al. discloses a solar cell module as in claim 5 above, wherein Hamaguchi et al. discloses each of the second contact pads (or the pads of the back electrode), a width or a length of the extension pad (or outermost pad) is greater than a width or a length of the auxiliary pad (or inner/middle pad, see figs. 9-1 and 9-2).

Regarding claim 7, modified Gray et al. discloses a solar cell module as in claim 6 above, wherein Hamaguchi et al. discloses the extension pad (or outermost pad) is positioned closer to an end portion of the semiconductor substrate than the auxiliary pad (or the inner/middle pad) along a longitudinal direction of the busbar (see figs. 9-1 and 9-2), which is also the longitudinal direction of the plurality of wiring members.

Regarding claim 8, modified Gray et al. solar cell module as in claim 7 above, wherein Hamaguchi et al. discloses the extension pad (or the outermost pad) is positioned at outermost pad among the plurality of pads (see figs. 9-1 and 9-2).
Claims 10-11, 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gray et al. (US 2010/0000602) as applied to claim 9 above, and further view Miyamoto et al. (US 2011/0297224).
Regarding claims 10-11, 17-18 and 27, modified Gray et al. discloses a solar cell module as in claim 9 above, wherein Gray describes the grid pattern of the electrode comprising the pads (32)  is a desired choice (see [0074]), the number pads (32) is varied (see “varying numbers of pads” described in [0063]).
Modified Gray et al. does not disclose the number of first contact pads connected to each of the plurality of wiring members is equal to or greater than six, the number of the plurality of second contact pads connected to each of the plurality of wiring members is equal to or greater than six (claim 10), the number of the plurality of first contact pads connected to each of the plurality of wiring members is greater than the number of the plurality of second contact pads solder-connected to each of the plurality of wiring members (claim 11), a ratio (m/n) of the number (m) of the plurality of second contact pads connected to each of the plurality of wiring members to the number (n) of the plurality of first contact pads connected to each of the plurality of wiring members satisfies 0.5 ≤ m/n < 1 (claim 17), a pitch between the plurality of second contact pads connected to each of the plurality of wiring members is greater than a pitch between the plurality of first contact pads connected to each of the plurality of wiring members (claim 18), and positions of the plurality of first contact pads and positions of the plurality of second contact pads do not coincide with each other with each other with the semiconductor substrate interposed therebetween.
Miyamoto et al. shows the pattern of the pads of the front electrode and the back electrode such that:
a) the number of the plurality of first contact pads (or discrete portions of busbar electrode 3) connected to each wiring member (or tab 5) is 8 and the number of the plurality of the second contact pads (7) connected to each wiring member is 7 (see fig. 3, also see figs. 1-2);
b) the number of first contact pads (3) connected to each wiring member is greater than the number of the plurality of second contact pads (7) connected to each wiring member, e.g. 8 is greater than 7;
c) a ratio m/n of the number of second contact pads connected to each wiring member to the number of first contact pads connected to each wiring member is 7/8 or 0.875, which satisfies  0.5 ≤ m/n < 1. 
d) The pitch between the plurality of second contacts pads (7) connected to each wiring member is greater than a pitch between the first contact pads (3) connected to each wiring member (5, see fig. 3).
e) positions of the first contact pads (3) and positions of second contact pads (7) do not coincide with each other with the semiconductor substrate (1) interposed therebetween (see fig. 3).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Gray et al. by forming the pattern of pads of the front electrode and the back electrode to have a) through e) as taught by Miyamoto et al., because Gray et al. explicitly suggests the pattern of pads is a matter of design choice and the number of pads is varied and Miyamoto et al. teaches such formation of the first and second pads would decrease the occurrence of breakage of the cells, suppress local excessive deformation, and suppress cost increase (see [0012-0013]). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gray et al. (US 2010/0000602) as applied to claim 9 above, and further in view of Yamada et al. (US Patent 6,034,323, Cite No. 1 of US Patent in IDS 11/2/2018).
Regarding claim 14, modified Gray et al. discloses a solar cell module as in claim 12 above, wherein Gray et al. teaches using plated copper wires for the wiring members (or tabs 22, see [0048]).  
Modified Gray et al. does not specifically teach each wiring member has a wire shape of a circular cross section having a diameter of 250 m to 500 m.
Yamada et al. teaches using a wiring member has a wire shape of a circular cross section having a diameter of 400 m (see col. 7 lines 10-12). 400 m is right within the claimed range of 250 m to 500 m.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Gray et al. by using a wiring member has a wire shape of a circular cross section having a diameter of 400 m as taught by Yamada et al., because Gray et al. explicitly teaches using wires for the wiring members and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 15, modified Gray et al. discloses a solar cell module as in claim 14 above, wherein the wiring member having a width in micrometers (see claim 14 above).  Gray et al. discloses the width of each contact pad (32) is greater than a width of each of the plurality of wiring members (22, see figs. 2B and 3) is smaller than the spacing between finger electrodes (18, see figs. 2B and 3).  Gray et al. also discloses the size and shape of the pads and the wiring member (or tab) size are a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]), and the pads (32) are covered by the wiring member (or tabs 22, see figs. 42-4B with no tabs 22 thereon and 5A-B with tabs 22 thereon). As such, the length of the pads is less than 2.5mm.

Regarding claim 16, modified Wakefield et al. discloses a solar cell module as in claim 15 above, wherein the wiring member is in micrometers (see claim 14 above). Gray et al. discloses the length of each contact pad (32) is greater than a width of each of the plurality of wiring members (22, see figs. 2B and 3) is smaller than the spacing between finger electrodes (18, see figs. 2B and 3).  Gray et al. also discloses the size and shape of the pads and the wiring member (or tab) size are a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]). Gray et al. also shows the length of the contact pads (32) is about 3 times the width of wiring member (see fig. 3). As such the length of each contact pad is less than 30 mm.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gray et al. (US 2010/0000602) as applied to claim 1 above, and further view Wakefield 
Regarding claims 19 and 20, modified Gray et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. discloses the pattern of fingers is a matter of design choice (see [0047], [0063], [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]) and the number of the first pads (or front pads 32 in fig. 2B) is greater than number of the second pad (28 in fig. 2A, also see [0044]).
Gray et al. does not explicitly disclose a pitch between the first finger electrodes is greater than a pitch between the second finger electrodes, nor do they teach the number of the second finger electrodes is greater than the number of the first finger electrodes.
Wakefield et al. further discloses a pitch (e.g. spacing between pad-row transverse strips) between the first electrodes (e.g. front transverse or horizontal strips) to be 0.080 inch (see table in col. 11) and a pitch (e.g. spacing between pad-row transverse strips) between the second electrodes (e.g. rear transverse or horizontal strips) to be 0.060 inch (see table in col. 8). 0.080 inch is greater than 0.060 inch. Wakefield et al. also discloses the number of second electrodes (e.g. rear pad-row transverse strips) to be 63 (see col. 7 lines 48-57) and the number of the first electrodes (e.g. front pad-row transverse strips) to be 47 (36 pad row transverse non-pad crossing strips 127 and 11 pad row transverse pad crossing strips 122, 124 and 126, see figs. 2 and 4, col. 9 line 59 through col. 10 line 31). 63 is more than 47.
It would have been obvious to ones killed in the art at the time the invention was made to modify the solar cell module of modified Gray et al. by having the pitches and the numbers of finger electrodes as taught by Wakefield et al., because Gray et al. explicitly suggests the pattern of the finger electrodes is a matter of desired choice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 in view of Gray et al (US 2010/0000602).
Claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 also recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 15) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 15), wherein each solar cell comprises a semiconductor substrate (see “a substrate” in claim 15), an emitter (see “an emitter” in claim 15), a plurality of first finger electrodes (see “a plurality of first electrodes” in claim 15), a plurality of first contact pads (see “a plurality of first contact pads” in claim 15), a surface field layer (see “a plurality of surface field regions” in claim 15), a plurality of second finger electrodes (see a plurality of second electrodes” in claim 15), a plurality of second contact pads (see “a plurality of second contact pads” in claim 15), and the plurality of wiring members comprising 10-18 wiring members (see claim 17) or 12 wiring members (see claim 21).  
Claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 do not recite the pattern of the pads such that a number of first contact pads is different from a number second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No. 15/919,478 in view of Gray et al. (2010/0000602).
Claims 13-32 of copending Application No. 15/919,478 also recite a solar cell module (or solar cell panel) comprising a plurality of solar cells (see “a plurality of solar cells” in claim 13) connected by a wire of six to thirty three wires (see claims 13 and 19), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claim 13), an emitter (see “an emitter” in claim 32), a plurality of first finger electrodes (see “a plurality of finger electrodes” in claim 30), a plurality of first contact pads (see “rows of first pad electrodes” in claim 30), a surface field layer (see “surface field” in claim 32), a plurality of second finger electrodes (see “a second electrode” and “a second pad electrode” in claim 13), a plurality of second contact pads (see “second pad electrode” in claim 13 and “a plurality second pad electrodes” in claim 24).   
Claims 13-32 of copending Application No. 15/919,478 do not recite the pattern of the pads such that a number of first contact pads is different from a number of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 13-32 of copending Application No. 15/919,478 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/557501 in view of Gray et al. (US 2010/0000602).
Claims 1-24 of copending Application No. 16/557501 also recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 20) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 20), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claims 1 and 20), an emitter (see “a first conductive type region” in claims 1 and 20), a plurality of first finger electrodes (see “a plurality of first finger lines” in claims 1 and 20), a plurality of first contact pads (see “a plurality of first pad portions” in claims 1 and 20), a surface field layer (see “second conductive type region” in claim 17), a plurality of second finger electrodes (see “a plurality of finger lines” in claim 17), a plurality of second contact pads (see “second pad portions” in claim 17), and the plurality of wiring members comprising 5-33 wiring members (see claim 22). 
Claims 1-24 of copending Application No. 16/557501 do not recite the pattern of the pads such that a number of first contact pads is different from a number of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 1-24 of copending Application No. 16/557501 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16-21, 25-32 and 34 of copending Application No. 14/793427 in view of Gray et al. (US 2010/0000602).
Claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 recite all the limitations as recited in claims 1-25 of the instant application, as claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 11) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 11), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claim 11), a plurality of first finger electrodes (see “a plurality of first finger electrodes” in claim 11), a plurality of first contact pads (see “a plurality of first pads” in claim 11), a plurality of second finger electrodes (see “a plurality of second finger electrodes” in claim 11), a plurality of second contact pads (see “a plurality of second pads” in claim 1), and the plurality of wiring members comprising 6-30 wiring members (see claim 11).
Claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 do not recite the pattern of the pads such that a number of first contact pads is different from a number of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 in view of Gray et al. (US 2010/0000602).
Claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 recite all the limitations as recited in claims 1-25 of the instant application, as claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 1) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 1), wherein each solar cell comprises a semiconductor substrate (see “a substrate” in claim 1), a plurality of first finger electrodes (see “first electrodes” in claim 1), a plurality of first contact pads (see “a plurality of first pads” in claim), a plurality of second finger electrodes (see “second electrodes” in claim 1), a plurality of second contact pads (see “a plurality of second pads” in claim 1), and the plurality of wiring members comprising 6-33 wiring members (see claims 33 and 34).
Claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of the first contact pads is different from a number of the second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-21 of copending Application No. 15/816687 in view of Gray et al. (US 2010/0000602).
Claims 1-6 and 10-21 of copending Application No. 15/816687 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 1) connected by a plurality of wiring members (see “a plurality of interconnectors” in claim 1), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claim 1), an emitter (see “an emitter area” in claim 18), a plurality of first finger electrodes (see “a plurality of second metal electrode lines” in claim 20), a surface field layer (see “surface field area” in claim 18), a plurality of second finger electrodes (see “a plurality of metal electrode lines” in claim 1), a plurality of second contact pads (see “a plurality of pad portions” in claim 1), and the plurality of wiring members comprising 12-30 wiring members (see claim 2), but they do not explicitly recite a plurality of first contact pads.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have included a plurality of first contact pads to the solar cell recited in claims 1-6 and 10-21 of copending Application No. 15/816687 to facilitate the connection between the plurality of first finger electrodes (or second metal electrode lines recited in claim 20) with the plurality of wiring members (or the plurality of interconnectors recited in claim 1) the same way as the second finger electrodes (or the plurality of metal electrode lines recited in claim 1). 
Claims 1-6 and 10-21 of copending Application No. 15/816687 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of first contact pads is different from the number of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 1-6 and 10-21 of copending Application No. 15/816687 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/573841 in view of Nakatani (US 2012/0055548) and Gray et al. (US 2010/0000602).
Claims 1-20 of copending Application No. 16/573841 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 1) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 1), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claims 1 and 13), an emitter (see “a first conductive type region” in claims 1 and 13), a plurality of first finger electrodes (see “a plurality of first finger lines” in claims 1 and 13), a plurality of first contact pads (see “a plurality of first pad portions” in claims 1 and 13), a surface field layer (see “second conductive type region” in claim 8), a plurality of second contact pads (see “second pad portions” in claim 8), and the plurality of wiring members comprising 6-33 wiring members (see claim 11), but they do not explicitly recite a plurality of second finger electrodes.
Nakatani discloses using a plurality of second finger electrodes (10, fig. 1-3, [0013]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have included a plurality of second finger electrodes as taught by Nakatani to the solar cell recited in claims 1-20 of copending Application No. 16/573841 in conjunction with the second contact pads to form the second electrode (or bottom electrode) of the solar cell.
Claims 1-20 of copending Application No. 16/573841d o not recite the pattern of the pads such that a number first contact pads is different from the number of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 1-20 of copending Application No. 16/573841 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Wakefield does not teach the number of first contact pads connected to each wiring member is different from the number of second contact pads connected to each wiring member as claimed. However, Applicant’s arguments are moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726